Case 2:18-cv-00913 Document 219-1 Filed 10/2 eID #: 2521

CONFIDENTIAL

 

 

 

 

 

 

 

 

 

U oO oO HUNTINGTON WORK RELEASE CENTER

West Virginia EARL RAY TOMBLIN, Governor
Division of JOSEPH C. THORNTON, Cabinet Secretary
Corrections JIM RUBENSTEIN, Commissioner

 

__ RENAE STUBBLEPIELD, Administrator _

1236 5" Avenue
Huntington West Virginia 25701
Phone: (304) 529-6885 — FAX: (304) 529-0205

TO: Renae Stubblefield
Administrator

FROM: Donna J. Trimboli
Unit Manager

DATE: 09 February 2016

RE: Inquiry- PREA Allegation- Cpl. James Widen and Inmate Tania Cordwell OID# 3558291

I conducted interviews with Cpl. James Widen and Inmate Tania Cordwell OID# 3558291 due to
receiving a PREA Allegation. The following is a summary of the interviews:

Inmate Tania Cordwell OID# 3558291- 08 February 2016

I conducted an interview with Inmate Tania Cordwell concerning a PREA allegation that she was
masturbating in her assigned bed in Dorm 5 while a male Correctional Officer was sitting in a chair
watching her. Inmate Cordwell stated this was not true and she denied any such incident had occurred. I
asked her if she had anything further to add concerning this alleged incident. Inmate Cordwell said “This
is untrue”. I asked her if she was ever put in a compromising position with any of the Correctional
Officers Inmate Cordwell said, “All the male staff treat me with respect and have never given me any
indication they wanted anything inappropriate from me. Even Cpl. Starcher treats me with respect
because I know how he is going to be whenever he is here” She also said, “This just blows me away and
it is embarrassing. It is completely false and I don’t know why anyone would say something like this”

| instructed Inmate Cordwell not to discuss this allegation or meeting with any inmate or staff person
other than myself or Administrator Renae Stubblefield.

Cpl. James Widen- 09 February 2016

| conducted an interview with Cpl. James Widen concerning a PREA allegation that he was seen sitting in
a chair in Dorm 5 watching Inmate Tania Cordwell masturbating in her assigned bed. I asked Cpl. Widen
what he could tell me about this allegation, he stated he did not know anything about a female
masturbating let alone him sitting in a chair watching it. He said, “I always announce myself whenever I
enter the female dorm.” I asked him why he entered the female dorm. He stated he goes in the female
dorm to make counts or rounds and is in there for only a minute or so. I asked him if there any reason he
would be in the female dorm longer and he stated if an inmate had a question or he was waking them up
for food service detail he could be in the dorm for maybe three minutes. | asked him if he had anything
further to add. Cpl. Widen stated no, nothing out of the ordinary.

WV DOC 002011
Case 2:18-cv-00913 Document 219-1 Filed 10/21/19 Page 2 of 4 PagelD #: 2522

CONFIDENTIAL

Linstructed Cpl. Widen not to discuss this allegation with any inmate or staff person other than myself or
Administrator Renae Stubblefield.

I did not provide the names of any staff persons or inmates involved in the allegation to Inmate Cordwell
due to the nature of the allegation. I did not provide the names of any inmates who are involved in the
allegation to Cpl. Widen due to the nature of the allegation.

 

An Equal Opportunity Employer

WV DOC 002012
Case 2:18-cv-00913 Document 219-1 Filed 10/21/19 Page 3 of 4 PagelD #: 2523

Incident Confidential Note: 34532 Page | of 2
CONFIDENTIAL

Incident Confidential Note

34532

Confidential Notes

On Sunday, 07 February 2016 at approximate 1000 hours, I Corporal Yvonna Maynard was working in the Control area. At
1007, I received a call from Lt. Anthony King at Lakin Correctional Center. Lt. King asked me if I was the shift Commander and
informed him that I was. Lt. King told me that , Inmate Teresa Miller #3540153 (an ex inmate here to HWR) called the PREA
Hot Line Number at approximately 0928 this day to report an incident that took place here at this facility. Lt. King stated that
COI Theise took inmate Millers report. Inmate Miller stated on her report was, on Feb 02, 2016 and Feb 03, 2016, the male
officer that was working with Officer King (Corporal James Widen) was up in the female dorm (#5) was sitting in a chair
watching as inmate Tonia

(Cordwell #3558291) play with herself. Lt King told me that they were trying to get a hold of the PREA investigator Robin
Ramey. This call then ended.

Administration
Created By Created On
§ Maynard, Yvonna 2/8/2016 17:34
Modified By Modified On
Maynard, Yvonna 2/8/2016 17:34
Owner Name
§ Maynard, Yvonna 34532

Incident Report

4) 34532

Status Active

 

 

 

WV DOC 002017
https://dmapsois.wv.gov/_forms/print/custformprint.aspx?allsubgridspages=false&formid=8... 2/9/2016
Case 2:18-cv-00913 Document 219-1 Filed 10/21/19 Page 4 of 4 PagelID #: 2524

CONFIDENTIAL

| Corrections Councilor Ii John Judy was approached by I/M Teresa Miller OID#3540153 in the C-Pod
Councilor's Office at approximately 17:26 on 4 February 2016. She had questions about why she was
returned and also to report things she saw at the Huntington Work Release Center. She said that the
officer on duty last night at the Huntington Work Release center smoked cigarettes with inmates and
gave inmates packages. She also said that an inmate had put on a show for the officer one night. |
reported what the I/M said to me to Lt.Livingston and she informed me to write an incident confidential
note describing what | was told. End Report.

WV DOC 002018
